FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  February 5, 2013
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
                                 TENTH CIRCUIT



 DAVID DANIEL VIGIL,

               Plaintiff - Appellant,                     No. 12-2196
          v.                                           (D. New Mexico)
 IMA JEAN HUGHES,                            (D.C. No. 1:12-CV-01101-RB-RHS)

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before HARTZ, EBEL, and MURPHY, Circuit Judges.


      David Vigil appeals the dismissal of his quiet-title action by the United

States District Court for the District of New Mexico. The court ruled that it

lacked subject-matter jurisdiction because the complaint did not raise a federal

question. We affirm.

      Federal district courts “have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.


      *
       After examining the brief and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the brief without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
“A case arises under federal law if its well-pleaded complaint establishes either

that federal law creates the cause of action or that the plaintiff’s right to relief

necessarily depends on resolution of a substantial question of federal law.”

Nicodemus v. Union Pac. Corp., 440 F.3d 1227, 1232 (10th Cir. 2006) (internal

quotation marks omitted). “The presence of a federal issue” in a case is not

sufficient to confer federal-question jurisdiction, id. at 1235; rather, the federal

issue must be one that is “actually disputed and substantial.” Id. at 1236 (internal

quotation marks omitted).

      Vigil’s complaint asserted that defendant Ima Jean Hughes’s claim to 160

acres of land near Santa Fe, New Mexico, “is in error in its boundary claims,” R.

at 5, apparently because that acreage overlaps what Vigil claims to be the

boundaries of land he obtained from his grandmother. The complaint also

asserted that “Federal Courts have proper and adequate jurisdiction,” over the

quiet-title claim because the claim to the land by Vigil’s grandmother arose out of

“Land Grant(s), from Spain via the Guadalupe Hidalgo treaty Between Spain and

the United States.” Id. at 12, (emphasis and internal quotation marks omitted). 1

      The district court found no federal-question jurisdiction over the quiet-title

claim, noting that “[Vigil’s] quiet-title action is not created by federal law,” and

      1
         In addition, the complaint cited the civil-rights statute, 42 U.S.C. § 1983,
as a basis for relief; but the district court found no basis for a § 1983 claim
because Vigil failed to allege that Hughes (a private landowner) acted under color
of state law. That decision is not before us, because Vigil failed to challenge it
on appeal.

                                          -2-
explaining that his alleged right to relief “does not depend on the proper

interpretation of [the Treaty of Guadalupe Hidalgo], but, rather, on the strength of

the various deeds in the chain of title to which he claims an interest.” Id. at 25

(Order at 4, Vigil v. Hughes, No. 12cv1101 RB/RHS (D. N.M. Oct. 31, 2012).

      We agree with the district court. There is no general federal cause of

action for quieting title to land. And Vigil’s “right to relief” does not “depend[]

on resolution of a substantial question of federal law.” Nicodemus, 440 F.3d at

1232 (internal quotation marks omitted). The only federal issue he asserts on

appeal is that his grandmother’s original claim was based on a federal treaty. But

even accepting that contention as correct, this historical fact does not raise a

“federal issue . . . that is actually disputed and substantial.” Id. at 1235–36

(internal quotation marks omitted). See also Merrell Dow Pharms. Inc. v.

Thompson, 478 U.S. 804, 813 (1986) (“[T]he mere presence of a federal issue in a

state cause of action does not automatically confer federal-question

jurisdiction.”). There is, for example, no need to construe the Treaty of

Guadalupe Hidalgo. Regardless of the origins of his grandmother’s interest in the

land, Vigil’s complaint concerns only the boundaries in competing deeds. The

construction of deeds is a question of state law. Vigil has failed to point to any

question of federal law that must be answered to resolve this dispute. Therefore,

the district court properly dismissed the claim for lack of federal-question

jurisdiction.

                                          -3-
      We AFFIRM the district court’s order dismissing Vigil’s action. We

GRANT his request for leave to proceed in forma pauperis.

                                    ENTERED FOR THE COURT


                                    Harris L Hartz
                                    Circuit Judge




                                      -4-